Citation Nr: 1503848	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO. 10-12 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as due to herbicide exposure.
 
2. Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as due to herbicide exposure.
 
3. Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1969 to February 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has been diagnosed with upper and lower bilateral peripheral neuropathy.

2. The Veteran is presumed to have been exposed to herbicides during service.

3. The most probative and competent evidence does not demonstrate that the Veteran's neuropathy manifested to a 10 percent degree within one year of separation, or that it was caused or otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral upper and lower peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1116, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in May 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  As the Board has remanded the Veteran's erectile dysfunction claim, any deficiency in the duty to notify or assist by the VA has not resulted in prejudice and will therefore not be discussed further.

As to VA's duty to assist the Veteran with his service connection claim, the Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  See generally 38 C.F.R. § 3.159(c).  The record in this case includes service treatment records, VA treatment records, private treatment records, and lay evidence.

The Veteran's claim was previously remanded by the Board in January 2014 to obtain an outstanding VA records and to provide the Veteran with a VA examination for his claimed peripheral neuropathy.  Review of the claims file reflects that outstanding VA treatment records from Bay Pines VAMC were associated with the claims file.  Thus, with respect to this portion of the Board's remand, the Board finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

Additionally, a VA examination was conducted in January 2014 with a June 2014 addendum.  Review of the January 2014 VA examination report and addendum reflects that it is adequate for the purpose of adjudicating the Veteran's neuropathy claim.  Specifically, the examination report and addendum reflects that diagnoses and opinions which are consistent with the other evidence of record were rendered following a physical examination of the Veteran and a review of the record.  All offered opinions are accompanied by a complete rationale.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In light of above, the Board's January 2014 remand directives have been substantially completed.  Stegall, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. 97 (2008); Dyment, 13 Vet. App. at 146-47 (1999).

II. Service Connection

In various written statements the Veteran contends that he is entitled to service connection for his bilateral upper and lower peripheral neuropathy based upon exposure to herbicides during service.  Specifically, the Veteran asserts that he was exposed to Agent Orange, a tactical herbicide, while serving in Vietnam.

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be established under 38 C.F.R. § 3.303(b) where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.

Service connection may also be established with certain chronic diseases, including organic diseases of the nervous system, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The law provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service." 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307 (2014).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including peripheral neuropathy that manifests to a 10 percent degree within one year of final exposure, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2014).

Preliminarily, the Board observes that VA treatment records from May 2013 reflect a diagnosis of bilateral upper and lower idiopathic peripheral neuropathy.  As such, the Board finds the Veteran has established a present disability for the purpose of service connection.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Additionally, early onset peripheral neuropathy is enumerated by 38 C.F.R. § 3.309(e) as a disease presumptively associated with herbicide exposure.

With regard to in-service exposure to herbicides, the Veteran's service personnel records reflect 10 months of service within the borders of the Republic of Vietnam between 1969 and 1972.  Thus, the Board finds that the Veteran did have service in Vietnam for the purpose of presumptive service connection for diseases related to herbicide exposure, and his exposure is acknowledged.

However, while the Veteran's exposure to herbicides is noted, the evidence does not weigh in favor of finding that his current peripheral neuropathy manifested to a 10 percent disabling degree within one year of his separation.  38 C.F.R. § 3.307 (a)(6).  Specifically, while the Veteran has asserted that he sought treatment in after separation in 1972 for a skin condition and symptoms resembling those of neuropathy, he has also reported that his symptoms started after a workplace injury in 2004.  Pertinently, records received from the Social Security Administration (SSA) contain an evaluation completed by the Veteran's wife.  The April 2007 statement reflects that the Veteran had worked without taking a sick day for 23 years prior to his workplace injury.  Another April 2007 SSA report completed by the Veteran demonstrates that the Veteran's neck pain and residuals were the result of failed cervical laminectomy pain syndrome.  Additionally, the report reflects that the Veteran's lower extremity pain began after his 2004 inguinal hernia surgery.  A December 2004 private medical evaluation also reflects that the Veteran's symptoms began after his 2004 workplace injury.  Specifically, the private evaluation report reflects that the Veteran denied a prior history of neurological illness.  A review of his medical record at that time was only positive for a history of hemorrhoids.  A June 2006 private treatment report reflects that his symptoms began a year prior and were secondary to his surgery.  In July 2009, the Veteran sought treatment for his symptoms through the VA.  A report created at that time reflects that his chronic pain began in June 2004 and was related to his worker's compensation injury.

Based on the above, the Board finds that it is less likely that the Veteran's neuropathy symptoms began within one year of separation.  As described, the evidence indicates that the Veteran's symptoms began after a 2004 workplace injury and subsequent surgery.  There is no medical evidence of record to indicate that the Veteran experienced symptoms prior to 2004.  Further, the medical evidence, including a June 2006 report, reflects that the Veteran was diagnosed with post cervical laminectomy pain syndrome and post lumbar laminectomy pain syndrome.  Both of these surgeries occurred in November 2005.  In seeking treatment for these injuries, the Veteran denied a history of neurological symptoms prior to the 2004 injury.  In sum, the evidence simply does not reflect that the Veteran's symptoms of neuropathy began within one year of separation from the military.

Nevertheless, even when a regulatory presumption of service connection for a given disability is not available, the claim must be reviewed to determine whether service connection can be established on another basis.  See Combee, 34 F.3d at 1043-1044.  As such, the Board will also adjudicate the claim on a theory of direct entitlement to service connection for the Veteran's peripheral neuropathy.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  In order to establish direct service connection for a disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013).

As discussed, the Veteran has been diagnosed with upper and lower peripheral neuropathy.  However, the evidence does not support a finding that these disabilities are related to service, to include exposure to herbicides.  Service treatment records do not reflect any instance of neuropathy symptoms and the evidence of record shows that the Veteran was first diagnosed in early 2004, more than two decades after separation.  While the Veteran has argued that he sought treatment for a skin condition manifested by similar symptoms following separation, there is no corroborating evidence to confirm his assertion.  Further, the evidence reflects that in 2004 the Veteran experienced a work place injury that resulted in an inguinal hernia, as well as injury to his neck and lower back.  The Veteran ultimately underwent cervical and lumbar spinal fusions which appear to have further exacerbated his symptoms.  Moreover, the record is negative for any medical evidence linking the Veteran's neuropathy to his service, other than through the statutory presumption.  Rather, a VA examination report from July 2013 with addendum in January 2014 reflects that the Veteran's peripheral neuropathy is less likely than not related to presumed Agent Orange exposure.  In support of his conclusion the examiner noted that the Veteran reported no symptoms of peripheral neuropathy in service, the February 1972 separation medical examination was also negative for any neuropathy symptoms.  Lastly, the examiner noted that the Veteran experienced a 2004 workplace injury that resulted in cervical and lumbar spine laminectomies.

Based on the evidence, the Board does not find that the Veteran's peripheral neuropathy was caused by or otherwise related to service, to include his presumed herbicide exposure.  The evidence reflects that the Veteran began experiencing his neurological symptoms following the severe workplace injury in 2004 that ultimately required surgical intervention, further exacerbating his symptoms.  As discussed, SSA records indicate that prior to his accident the Veteran was healthy and had not missed a day of work in 23 years.  While the Veteran has reported seeking medical attention for a skin condition resembling neurological symptoms shortly after service, there is no medical evidence to corroborate this.  The record is also silent for treatment of a neurological condition until 2004, approximately 32 years after separation.  The Board finds it unlikely that the Veteran would wait 32 years to seek treatment.  Lastly, there is no medical opinion linking the Veteran's neuropathy to service.  As such, the evidence simply does not support a finding that the Veteran's peripheral neuropathy was caused by or otherwise related to service.

Furthermore, while peripheral neuropathy is considered a chronic disease under 38 C.F.R. § 3.309, there has been no indication that continuity of symptomatology has been established in this case.  Service treatment records do not indicate any in-service treatment for neuropathy.  As described, the Veteran alleged experiencing symptoms of neuropathy shortly after separation, however, there is no evidence to corroborate this.  Further, the evidence reflects that the Veteran was healthy prior to his 2004 workplace injury.  Post-service medical records reflect that he was first diagnosed in early 2004, approximately 32 years after separation.  As such, the Board finds that continuity of symptomatology has not been established nor that the Veteran's peripheral neuropathy was diagnosed within one year of separation.

In sum, while the Veteran is presumed to have been exposed to herbicides in service, the evidence weighs against a finding that the Veteran's peripheral neuropathy was caused by or otherwise began during service.  As such, the Veteran's claim for service connection for peripheral neuropathy must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as due to herbicide exposure, is denied.

Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as due to herbicide exposure, is denied.


REMAND

After review of the claims file, the Board finds that additional development is necessary prior to adjudication of the Veteran's remaining claim.

The Veteran has asserted that the medication he has been prescribed for his service-connected PTSD has caused or aggravated his erectile dysfunction (ED).

In connection with his claim, a June 2014 addendum opinion was obtained regarding the etiology of the Veteran's ED.  The examiner opined that the ED is less likely as not to have been caused or aggravated by PTSD, or medication prescribed for PTSD, because PTSD and its medication are not known to be a common cause of ED, based on medical knowledge.  The examiner went on to state that the Veteran reported he was diagnosed with PTSD in 2005, and that he started treatment for PTSD in 2006, while the ED started in 2004 prior to the diagnosis and treatment of PTSD.

The Board does not find this opinion to be adequate.  An adequate medical examination "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions" and must "provide sufficient detail for the Board to make a fully informed evaluation of whether direct service connection is warranted."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Here, the examiner's only rationale is that PTSD medication is not known to cause ED.  The examiner did not address any of the specific medications the Veteran is currently prescribed nor indicate the basis for his conclusion that PTSD medication does not cause ED.  Further, his conclusion that PTSD was diagnosed and treated after the ED diagnosis does not address whether the Veteran's PTSD medications could have aggravated his ED.  As such, remand is necessary to obtain an adequate opinion.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records from June 2014 to the present.  All attempts to obtain these records should be documented.

2. Thereafter, request that an appropriate VA clinician, who has not yet reviewed the Veteran's claim, provide an opinion as to whether his PTSD medication caused or aggravated his ED.  If an examination is deemed necessary by the examiner, one should be scheduled.  The examiner must review the claims file, including a copy of this remand.  The examiner should also specifically identify the Veteran's PTSD medications, and for any such identified medication, provide the following opinion:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD caused or aggravated his ED, to include whether PTSD medication has caused or aggravated the Veteran's ED.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

In rendering this opinion, the examiner must provide a complete rationale.

3. Notify the Veteran that it is his duty to assist the VA in adjudicating his claims.  Failure to report to a scheduled examination without good cause may result in the denial of the claim.  38 C.F.R. § 3.655 (2014).

4. After completing the above development, readjudicate the issues on appeal.  If any benefits sought remain denied, provide an additional supplemental statement of the case to the Veteran and his representative and return the appeal to the Board for review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


